Exhibit 10.5

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of October 3, 2005, by and
between AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation and successor
by merger to ATD MERGERSUB, Inc. (“American Tire”), THE SPEED MERCHANT, INC., a
California corporation (“Speed Merchant”), T.O. HAAS HOLDING CO., INC., a
Nebraska corporation (“Haas Holding”), T.O. HAAS TIRE COMPANY, INC., a Nebraska
corporation (“Haas Tire”), TEXAS MARKET TIRE HOLDINGS I, INC., a Texas
corporation (“Texas Holdings”), TEXAS MARKET TIRE, INC., a Texas corporation
d/b/a BIG STATE TIRE SUPPLY (“Big State”), TARGET TIRE, INC., a North Carolina
corporation (“Target”; American Tire, Speed Merchant, Haas Holding, Haas Tire,
Texas Holdings, Big State and Target are collectively referred to herein as
“Borrowers” and each individually as a “Borrower”); the Lenders party to this
Amendment (the “Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION and GENERAL
ELECTRIC CAPITAL CORPORATION, in their capacity as Co-Syndication Agents
(collectively the “Co-Syndication Agents”); THE CIT GROUP/BUSINESS CREDIT, INC.,
in its capacity as Documentation Agent (the “Documentation Agent”); and BANK OF
AMERICA, N.A., in its capacity as administrative and collateral agent for the
Lenders (the “Administrative Agent”).

Recitals:

Administrative Agent, Co-Syndication Agents, Documentation Agent, Lenders and
Borrowers are parties to that certain Fourth Amended and Restated Loan and
Security Agreement dated as of March 31, 2005 (the “Loan Agreement”), pursuant
to which Lenders have made certain revolving credit loans to Borrowers.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1) Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2) Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) By deleting the reference to “Federal Funds Rate” in the definition of
“Alternate Base Rate” in Section 1.1 of the Loan Agreement and by substituting
in lieu thereof a reference to the “Federal Funds Effective Rate.”



--------------------------------------------------------------------------------

(b) By adding a new clause (iii) to the definition of “Banking Relationship
Debt” that reads as follows:

; and (iii) commercial credit card and merchant card services.

(c) By deleting the reference to “the last day of each calendar month” in
subsection (c) of the definition of “Interest Payment Date” in Section 1.1 of
the Loan Agreement and by substituting in lieu thereof a reference to “the first
day of each calendar month.”

(d) By deleting the reference to “12:00 noon (New York City time)” in
Section 2.4(b) of the Loan Agreement and by substituting in lieu thereof a
reference to “2:00 p.m. (New York City Time).”

(e) By deleting the reference to “Not later than 12:00 noon, New York City time,
on the Borrowing Date specified in such notice” in Section 3.1(a) of the Loan
Agreement and substituting in lieu thereof a reference to “Not later than 2:00
p.m., New York City time, on the Borrowing Date specified in such notice.”

(f) By deleting the reference in Section 6.11(b) of the Loan Agreement to
“Within one hundred eighty (180) days after the Closing Date” and by
substituting in lieu thereof the phrase “On or before December 31, 2005.”

(g) By adding a new subsection (d) to Section 6.11 of the Loan Agreement that
reads as follows:

(d) Within ninety (90) days after the joinder of any new Subsidiary pursuant to
Section 6.8(b) hereof, the Borrowers shall cause each such Subsidiary to be
merged into American Tire.

(h) By adding a new Section 6.12 to the Loan Agreement that reads as follows:

6.12 Inventory Purchases. The Borrowers acknowledge and agree that Inventory
shall be purchased through American Tire only (except for de minimis amounts of
Inventory that are purchased in the ordinary course of business by another
Borrower) and not through any existing Subsidiary or any Subsidiary that may be
joined after the Closing Date as a co-Borrower or co-Guarantor hereunder.

3) Consent to Joinder. On August 23, 2005, American Tire acquired Wholesale Tire
Distributors, Inc., a Utah corporation (“Wholesale Tire”), Wholesale Tire
Distributors of Idaho, Inc., an Idaho corporation (“Wholesale Idaho”), Wholesale
Tire Distributors of Wyoming, Inc., a Wyoming corporation (“Wholesale Wyoming”),
and Farm Tire & Supply, Inc., a Utah corporation and a wholly-owned subsidiary
of Wholesale Tire (“Farm”; Wholesale Tire, Wholesale Idaho, Wholesale Wyoming
and Farm collectively, the “Wholesale Entities”). Pursuant to Section 6.8(b) of
the Loan Agreement, within 30 days after the acquisition of a Subsidiary by any
Borrower, Borrowers are required to execute and deliver to the Administrative
Agent, for the benefit of the Lenders, a joinder agreement adding the Subsidiary
as an additional Borrower under the Loan Agreement. Borrowers have requested
that Administrative Agent and Lenders permit the execution and delivery of such
a joinder agreement adding the Wholesale Entities as additional Borrowers

 

2



--------------------------------------------------------------------------------

under the Loan Agreement more than 30 days after American Tire’s acquisition of
the Wholesale Entities but in no event later than October 23, 2005. Subject to
the terms and conditions contained herein, Administrative Agent and Lenders
hereby consent to such request. In no event shall such consent be deemed to
constitute a waiver of Borrowers’ obligation to comply with the requirements of
Section 6.8(b) with regard to any other Subsidiary or Subsidiaries previously
acquired or acquired in the future.

4) Ratification and Reaffirmation. Borrowers hereby ratify and reaffirm the Loan
Agreement, each of the Loan Documents, and all debts, covenants, duties and
obligations now or at any time or times hereafter owing to the Co-Syndication
Agents, Documentation Agent, Administrative Agent and Lenders pursuant to the
Loan Agreement or any of the Loan Documents.

5) Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by Borrowers are
legal, valid and binding obligations of Borrowers that are enforceable against
Borrowers, both individually and jointly and severally, in accordance with the
terms thereof; and all of the Secured Obligations are owing and payable without
defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
each Borrower).

6) Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of each Borrower and this Amendment has
been duly executed and delivered by each Borrower; and all of the
representations and warranties made by each Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

7) Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

8) Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

9) Expenses of Lender. Borrowers agree to pay, on demand, all costs and expenses
incurred by Agent in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

10) Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Administrative Agent and Lenders and shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

3



--------------------------------------------------------------------------------

11) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

12) No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

13) Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

14) Further Assurances. Borrowers agree to take such further actions as Agent
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.

15) Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

16) Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and have caused this Agreement to be delivered by their proper and duly
authorized officers on the day and year first above written.

 

AMERICAN TIRE DISTRIBUTORS, INC.

By:

 

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Executive Vice President

THE SPEED MERCHANT, INC By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President

T.O. HAAS HOLDING CO., INC. By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President

T.O. HAAS TIRE COMPANY, INC. By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President

TEXAS MARKET TIRE HOLDINGS I, INC. By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President



--------------------------------------------------------------------------------

TEXAS MARKET TIRE, INC., d/b/a Big State Tire Supply By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President

TARGET TIRE, INC. By:  

/s/    J. MICHAEL GAITHER

    Name:  

J. Michael Gaither

Title:  

Vice President

BANK OF AMERICA, N.A., as Administrative Agent, Issuing Lender and a Lender By:
 

/s/    STEPHEN Y. MCGEHEE

    Name:  

Stephen Y. McGehee

Title:  

Senior Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender By:  

/s/    JOHN T. TRAINOR

Name:  

John T. Trainor

Title:  

Director

GENERAL ELECTRIC CAPITAL CORPORATION, as successor to Transamerica Business
Capital Corporation, as Co-Syndication Agent and a Lender By:  

/s/    MARIE G. MOLLO

Name:  

Marie G. Mollo

Title:  

Duty Authorized Signatory



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as Documentation Agent and a Lender By:   

/S/    CARL GIORDANO

Name:   

Carl Giordano

Title:   

Assistant Vice President

LASALLE BANK MIDWEST NATIONAL ASSOCIATION (Formerly known as STANDARD FEDERAL
BANK NATIONAL ASSOCIATION), as a Lender By: LASALLE BUSINESS CREDIT, LLC, as
agent By:   

/S/    ROGER D. ATLIX

Name:   

Roger D. Atlix

Title:   

Vice President

CITIZENS LEASING CORPORATION, as assignee of The Royal Bank of Scotland, as a
Lender By:   

/S/    STEPHEN D. METTS

Name:   

Stephen D. Metts

Title:   

Vice President